Citation Nr: 1200636	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-29 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for service-connected diabetes mellitus.  

2.  Entitlement to a compensable disability rating for service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his September 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted to testify before a Veterans Law Judge at a Travel Board hearing.  The Veteran was scheduled for a Travel Board hearing in March 2010 and notice of the hearing was sent to his address of record.  However, the Veteran did not appear for the scheduled hearing and had not provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

The issue of entitlement to a disability rating higher than 20 percent for service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected erectile dysfunction is treated with a vacuum pump device, although it is not effective in allowing intercourse.  The Veteran's service-connected erectile dysfunction is also manifested by an absence of ejaculation.  The Veteran's disability does not have any effect on his usual occupation.  



CONCLUSION OF LAW

The schedular criteria for a 20 percent disability rating for service-connected erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.115b, Diagnostic Code 7599-7522 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in December 2007, prior to the initial unfavorable rating decision in February 2008, of the evidence and information necessary to substantiate his increased rating claim (i.e., evidence that his low back disability has increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  In addition, although no longer strictly required, the Veteran was advised of the relevant diagnostic codes and potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  Thus, the Board finds that all required notice has been provided to the Veteran.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered and the Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Additionally, the Veteran was afforded a VA examination in December 2007.  Neither the Veteran nor his representative have argued that the other examination report is inadequate for rating purposes, and a review of the reports reveals no inadequacies.  As such, the Board finds that the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  

In summary, the Board finds VA has satisfied its duties to inform and assist the Veteran at every stage in this case and, thus, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, was established in November 2005, and the RO assigned a noncompensable (zero percent) disability rating under Diagnostic Code (DC) 7599-7522, effective from June 30, 2005.  In granting the initial zero percent rating, the RO noted that the evidence did not show a penile deformity with loss of erectile power.  The RO notified of the its decision in December 2005; however, the Veteran did not appeal that decision and it became final.  

In November 2007, the Veteran filed a claim seeking a higher disability rating for his service-connected erectile dysfunction.  However, in a rating decision dated February 2008, the RO denied the Veteran's claim by continuing the zero percent disability rating assigned to his disability.  

The Veteran disagreed with the RO's determination in the February 2008 rating decision and perfected an appeal as to the increased rating claim, which is the basis of the current appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Erectile dysfunction is not listed on the Rating Schedule, and the RO assigned DC 7599-7522 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The second diagnostic code is the residual condition on the basis for which the rating is determined.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.97, DC 7522, for a penis deformity.  

DC 7522 provides that a 20 percent rating is warranted for a penis deformity with loss of erectile dysfunction.  

The rating schedule also provides that this disability should be reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  In this regard, the Board notes that entitlement to special monthly compensation for loss of use of a creative organ was granted in a November 2005 rating decision, effective from June 30, 2005.  Therefore, this decision will not include any further discussion of entitlement to special monthly compensation.  

The pertinent evidence of record consists of a December 2007 VA examination report.  The evidentiary record contains VA outpatient treatment records dated from 2007 to 2008 and lay statements submitted by the Veteran; however, this evidence does not contain any pertinent evidence regarding the Veteran's service-connected erectile dysfunction.  

The December 2007 VA examination contains information with respect to the severity of the Veteran's service-connected erectile dysfunction, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examination was inadequate to evaluate the Veteran's erectile dysfunction and, thus, the examination is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's disability.  

The December 2007 VA genitourinary examination report reflects that the Veteran reported suffering from erectile dysfunction problems since the 1990s and that his disability has worsened since that time.  Because the Veteran has suffered from erectile dysfunction since before diabetes mellitus was diagnosed, the VA examiner opined that his erectile dysfunction is most likely due to medication.  Nevertheless, the VA examiner opined that the Veteran's erectile dysfunction is worsened or increased by his diabetes mellitus.  

The VA examiner noted that the Veteran's erectile dysfunction is treated with a vacuum pump device, although it is not effective in allowing intercourse and vaginal intercourse is not possible.  The examiner also noted that the Veteran has an absence of ejaculation.  Despite the foregoing, the Veteran denied being hospitalized or requiring surgery for his service-connected erectile dysfunction.  

In evaluating the Veteran's service-connected erectile dysfunction under DC 7599-7522, the Board notes that the evidence of record reflects that the Veteran's disability is treated with a vacuum pump device, which indicates that his disability is manifested by loss of erectile power.  Therefore, a 20 percent disability rating is warranted under DC 7599-7522.  

The Board notes that 20 percent is the highest disability rating assignable under DC 7522.  Nevertheless, the Board has considered the Veteran's service-connected erectile dysfunction under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 20 percent rating assigned herein.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's erectile dysfunction, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's loss of erectile power is contemplated by the disability rating assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's erectile dysfunction during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the evidence shows that the Veteran has not been employed at any time during the course of this appeal.  See VA examination reports dated October 2005 and December 2007.  However, review of the record reveals that the Veteran previously reported that he is not employed because of his violent behavior and problems with endurance.  See October 2005 VA examination report.  There is no indication that the Veteran's violent behavior and problems with endurance are related to his service-connected erectile dysfunction.  In fact, the December 2007 VA examiner stated that the Veteran's erectile dysfunction does not have any effect on his usual occupation.  As such, the evidence does not show that the Veteran was unemployable due to service-connected erectile dysfunction, and further discussion of a TDIU is not necessary. 

Based on the foregoing, and after considering all pertinent evidence of record, the Board finds that the preponderance of the evidence supports the grant of a 20 percent disability rating, but no higher, for the Veteran's service-connected erectile dysfunction.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  


ORDER

A 20 percent disability rating for service-connected erectile dysfunction is granted, subject to the laws and regulations governing monetary awards.  


REMAND

The Veteran is seeking a disability rating higher than 20 percent for service-connected diabetes mellitus.  

The Veteran's diabetes mellitus is evaluated under the criteria of 38 C.F.R. § 4.119, DC 7913, which provides that diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a monthly visits to a diabetic care provider, plus complications that would not be compensable of separately evaluated.  Note (1) to DC 7913 instructs that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.  

The Veteran was afforded a VA diabetes mellitus examination in December 2007 which provided information regarding the treatment of the Veteran's service-connected diabetes mellitus.  The VA examination report reflects that the Veteran is receiving insulin more than once a day and is instructed to follow and restricted or special diet for treatment of his disability.  However, the December 2007 VA examiner noted that the Veteran is not restricted in his ability to perform strenuous activities.  

In November 2011, the Veteran's representation submitted a statement indicating that, while the December 2007 VA examination reflects that the Veteran does not have restriction of activities, the Veteran, now, contends that his diabetes mellitus has progressed to the point that his physical activities are restricted due to his diabetes mellitus.  While the November 2011 statement does not provide any specific examples of how the Veteran's activities are restricted, the Veteran's representative did note that the December 2007 examination report reflects that the Veteran has neurovascular symptoms, symptoms of peripheral neuropathy, diabetic nephropathy, and peripheral edema in conjunction with this service-connected diabetes mellitus.  

The Veteran is competent to report a worsening of symptoms and the Board notes that four years has passed since his diabetes mellitus was evaluated.  Therefore, the Board finds that the evidence of record is inadequate to properly rate the Veteran's service-connected diabetes mellitus and its complications.  Therefore, a new VA examination is needed before the Board can issue a fully informed decision in this case.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current degree of impairment due to his service-connected diabetes mellitus.  Any and all studies deemed necessary should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. The examiner should report the current symptoms and manifestations associated with the Veteran's service-connected diabetes mellitus.

b. The examiner should report the specific treatment received for the Veteran's diabetes mellitus, including specifically whether he continues to require insulin and a special or restricted diet.  The examiner should also discuss whether the Veteran is restricted in his ability to perform strenuous activities due to his diabetes mellitus.  

c. The examiner should also report any complications or symptoms associated with the Veteran's service-connected diabetes mellitus.  

d. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's service-connected disability.  In addition, the examiner is asked to state whether the Veteran's diabetes mellitus renders him unable to secure or follow a substantially gainful occupation, without regard to his non-service-connected disabilities or her age.  

e. If any of the foregoing information cannot be provided without resort to speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2. If the increased rating claim continues to be denied, the Veteran and his representative should be provided with a supplemental statement of the case and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


